Citation Nr: 0425910	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
February 15, 2000 for a grant of a 100 percent evaluation for 
service-connected jejunal stromal sarcoma.

2.  Entitlement to restoration of a 100 percent evaluation 
for service-connected jejunal stromal sarcoma for the period 
from August 1, 2002 to August 20, 2003.

3.  Entitlement to basic eligibility to Dependents 
Educational Assistance benefits, pursuant to Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran a 100 
percent evaluation for service-connected jejunal stromal 
sarcoma effective on February 15, 2000, and denied his claim 
for basic eligibility to Dependents Educational Assistance 
benefits, pursuant to Chapter 35.  During the course of the 
appeal of the aforementioned issues, the veteran also 
perfected a timely appeal of a May 2002 rating decision which 
reduced a 100 percent evaluation for his jejunal stromal 
sarcoma to 20 percent, effective August 1, 2002.  (Subsequent 
rating decisions not on appeal reduced the 20 percent 
evaluation to a noncompensable evaluation, effective on 
September 20, 2002; thereafter, a 100 percent evaluation was 
re-established for the jejunal stromal sarcoma, effective on 
August 21, 2003.  Therefore, the Board is characterizing this 
issue as entitlement to restoration of a 100 percent 
evaluation for jejunal stromal sarcoma for the period from 
August 1, 2002 to August 20, 2003.)

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A significant and pertinent change in the law had taken place 
which directly impacts the handling of this case; 
specifically, the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Among other things, 
this law imposes a significant duty to assist the appellant 
with their claim and to provide them notice of evidence 
needed to support the claim.  VA adopted regulations to 
implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the Court has held 
that the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA). 

Review of the record reveals that throughout the course of 
this appeal, the veteran has never been provided the notice 
required by the VCAA with respect to the claims for an 
earlier effective date prior to February 15, 2000 for a grant 
of a 100 percent evaluation for service-connected jejunal 
stromal sarcoma; restoration of a 100 percent evaluation for 
service-connected jejunal stromal sarcoma for the period from 
August 1, 2002 to August 20, 2003; and basic eligibility to 
Dependents Educational Assistance benefits, pursuant to 
Chapter 35.  This must be done.

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the issues of entitlement to 
an earlier effective date prior to 
February 15, 2000 for a grant of a 100 
percent evaluation for service-connected 
jejunal stromal sarcoma; restoration of a 
100 percent evaluation for service-
connected jejunal stromal sarcoma for the 
period from August 1, 2002 to August 20, 
2003; and basic eligibility to Dependents 
Educational Assistance benefits, pursuant 
to Chapter 35.  The notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should readjudicate the 
veteran's claims for an earlier effective 
date prior to February 15, 2000 for a 
grant of a 100 percent evaluation for 
service-connected jejunal stromal 
sarcoma; restoration of a 100 percent 
evaluation for service-connected jejunal 
stromal sarcoma for the period from 
August 1, 2002 to August 20, 2003; and 
basic eligibility to Dependents 
Educational Assistance benefits, pursuant 
to Chapter 35.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


